

Exhibit 10.1




Execution Copy


OMNIBUS AMENDMENT TO SECURED NOTES
THIS OMNIBUS AMENDMENT TO SECURED NOTES (this “Amendment”) is made and entered
into as of May 3, 2019, among HC2 Station Group, Inc., a Delaware corporation,
and HC2 LPTV Holdings, Inc., a Delaware corporation (each a “Subsidiary
Borrower” and, together, the “Subsidiary Borrowers”), HC2 Broadcasting Holdings
Inc., a Delaware corporation (the “Parent Borrower” and, together with the
Subsidiary Borrowers, the “Borrowers”), Great American Life Insurance Company,
an Ohio corporation (“GALIC”) and Great American Insurance Company, an Ohio
corporation (“GAIC” and, together with GALIC, the “Initial Lenders”), Minority
Brands, Inc., an Ohio Corporation (“MBI”), and Continental General Insurance
Company, a Texas Corporation (“CGIC” and, together with MBI, the “Additional
Lenders” and, together with the Initial Lenders, each a “Lender” and,
collectively, the “Lenders” and, together with the Borrowers, each a “Party” and
collectively, the “Parties”).
W I T N E S S E T H:


WHEREAS, the Subsidiary Borrowers have entered into the Secured Notes (as
defined on Schedule I hereto) with the applicable Lender or Lenders; and
WHEREAS, the Subsidiary Borrowers wish to amend the Secured Notes to add
additional collateral to secure the Secured Notes, to add the Parent Borrower as
an additional “Borrower” thereunder, and to make certain other amendments
thereto and to the Agreement Re: Secured Notes (as defined below) as set forth
herein.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Secured Notes.
In consideration of the premises, the mutual covenants, and the agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties covenant and agree as
follows:
Section 1. Certain Amendments to the Secured Notes.
(a) Amendments.
(i) The following defined terms contained in the Secured Notes are hereby
amended and restated in their entirety as follows:
“Additional Collateral” means:
(a)
All FCC Licenses and all proceeds from the sale, lease, assignment or transfer
of such FCC Licenses to a third party to the fullest extent that the creation of
a security interest in any such FCC License would be permitted by applicable Law
as in effect in any applicable jurisdiction, including after giving effect to
Section 9-408 of the Uniform Commercial Code as in effect in any applicable
jurisdiction;



1743603.03-NYCSR03A - MSW



--------------------------------------------------------------------------------




(b)
all accounts, chattel paper, deposit accounts, documents, equipment, general
intangibles, payment intangibles, software, commercial tort claims, instruments,
inventory, investment property, letter of credit rights, letters of credit,
money and any supporting obligations related to any of the foregoing (each as
defined in the Uniform Commercial Code of the State of New York (“UCC”));

(c)
all books and records pertaining to the property described in this Section;

(d)
all Intellectual Property pertaining to the property described in this Section;
and

(e)
to the extent not otherwise included, all proceeds of the foregoing in whatever
form, including, without limitation any insurance, indemnity, warranty or
guaranty payable with respect to any Additional Collateral, any awards or
payments due or payable in connection with any condemnation, requisition,
confiscation, seizure or forfeiture of any Additional Collateral by any person
acting under Governmental Authority or color thereof, and any damages or other
amounts payable to Borrowers in connection with any lawsuit regarding any of the
Additional Collateral.

“Borrower” and “Borrowers” means, each of and collectively, the Parent Borrower
and the Subsidiary Borrowers.
“Collateral” means, collectively, the Pledged Stock and the Additional
Collateral.
(ii) Each of the Secured Notes is hereby amended to add the following defined
terms in the appropriate alphabetical order:
“Operating Subsidiaries” means, collectively, HC2 Station Group, Inc.,HC2
Broadcasting Inc., HC2 Network Inc. and HC2 LPTV Holdings, Inc., each a Delaware
corporation.
“Parent Borrower” means, HC2 Broadcasting Holdings, Inc. a Delaware corporation.
“Pledged Stock” means all shares of capital stock issued by each of the
Operating Subsidiaries, any certificates evidencing any such shares, and any
distribution of property and dividends made on, in respect of or in exchange for
the foregoing from time to time.
“Subsidiary Borrowers” means HC2 Station Group, Inc. and HC2 LPTV Holdings,
Inc., each a Delaware corporation.
(iii) The following provision of each of the $35,000,000 Secured Note and the
$7,500,000 Secured Note (each as defined on Schedule I hereto) is hereby amended
and restated in its entirety as follows:


-2-
1743603.03-NYCSR03A - MSW



--------------------------------------------------------------------------------




6.1
Grant. The Parent Borrower, as collateral security for the prompt and complete
payment and performance when due of the obligations of the Borrowers hereunder,
whether now existing or hereafter incurred, matured or unmatured, direct or
indirect, primary or secondary or due or to become due, hereby grants to the
Lenders a lien on and security interest in all of Parent Borrower’s right, title
and interest, whether now owned or hereafter acquired, in the Pledged Stock.
Each Subsidiary Borrower, as collateral security for the prompt and complete
payment and performance when due of the obligations of the Borrowers hereunder,
whether now existing or hereafter incurred, matured or unmatured, direct or
indirect, primary or secondary or due or to become due, hereby grants to the
Lenders a lien on and security interest in, all of such Subsidiary Borrower’s
right, title and interest in, to and under the Additional Collateral, whether
now owned or hereafter acquired.

(iv) The following provision of each of the $6,800,000 Secured Note and the
$700,000 Secured Note (each as defined on Schedule I hereto) is hereby amended
and restated in its entirety as follows:
6.1
Grant. Subject to the Agreement Re: Secured Notes, the Parent Borrower, as
collateral security for the prompt and complete payment and performance when due
of the obligations of the Borrowers hereunder, whether now existing or hereafter
incurred, matured or unmatured, direct or indirect, primary or secondary or due
or to become due, hereby grants to the Lenders a lien on and security interest
in all of Parent Borrower’s right, title and interest, whether now owned or
hereafter acquired, in the Pledged Stock. Subject to the Agreement Re: Secured
Notes, each Subsidiary Borrower, as collateral security for the prompt and
complete payment and performance when due of the obligations of the Borrowers
hereunder, whether now existing or hereafter incurred, matured or unmatured,
direct or indirect, primary or secondary or due or to become due, hereby grants
to the Lender a lien on and security interest in, all of such Subsidiary
Borrower’s right, title and interest in, to and under the Additional Collateral,
whether now owned or hereafter acquired.

Section 2. Joinder of Parent Borrower.
(a) Joinder. The Parent Borrower hereby expressly assumes all of the obligations
of a “Borrower” under each of the Secured Notes, and hereby agrees to be bound
by all covenants and agreements of a “Borrower” thereunder and to perform all of
the obligations and duties of it thereunder as a “Borrower”.
Section 3. Agreement Re: Secured Notes.
(a) Understandings and Agreements. Each of the Subsidiary Borrowers and the
Initial Lenders hereby understands and agrees that all references to
“Collateral” in the Agreement Re: Secured Notes, dated as of January 22, 2019
(the “Agreement Re: Secured Notes”), among the Subsidiary Borrowers and the
Initial Lenders shall mean “Collateral” as defined in this Amendment.


-3-
1743603.03-NYCSR03A - MSW



--------------------------------------------------------------------------------




Section 4. Miscellaneous.
(a) Notices.
(i) All notices, requests or other communications required or permitted to be
delivered hereunder shall be delivered in writing and shall be given by personal
delivery or nationally recognized overnight courier, in each case to the address
specified below or to such other address as such Party may from time to time
specify in writing in compliance with this provision:
If to the Borrowers:
HC2 Station Group, Inc.
c/o HC2 Holdings, Inc.
450 Park Avenue, 30th Floor
New York, New York 10022
Attn: Rebecca Hanson


HC2 LPTV Holdings, Inc.
c/o HC2 Holdings, Inc.
450 Park Avenue, 30th Floor
New York, New York 10022
Attn: Rebecca Hanson


If to the Initial Lenders:


Great American Life Insurance Company and
Great American Insurance Company
c/o American Money Management Corporation
301 East Fourth Street
27th Floor
Cincinnati, Ohio 45202
Attn: Tom Keitel and Tim Shipp


With copies to:


Great American Insurance Company
c/o American Money Management Corporation
301 East Fourth Street
27th Floor
Cincinnati, Ohio 45202
Attn: John S. Fronduti and Mark A. Weiss


If to an Additional Lender:
Minority Brands, Inc.
653 McCorkle Boulevard,
Suite P


-4-
1743603.03-NYCSR03A - MSW



--------------------------------------------------------------------------------




Westerville, Ohio 43082
Attn: Richard Schlig


With copies to:


Koerner and Olender, P.C.
7020 Richard Drive
Bethesda, Maryland 20817
Attn: James Koerner


Continental General Insurance Company
P.O. Box 203098
Austin, Texas 78720
Attn: David Ramsey


(ii) Notices are deemed received (a) when delivered, if personally delivered,
and (b) on the next Business Day after tender for delivery if delivered by
reputable overnight courier service.
(b) Governing Law. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES WHICH WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION OTHER THAN THE STATE OF NEW
YORK.
(c) Submission to Jurisdiction. Each Party hereby irrevocably and
unconditionally (i) agrees that any legal action, suit or proceeding arising out
of or relating to this Amendment may be brought in the state and federal courts
located in the State of New York, County of New York, Borough of Manhattan and
(ii) submits to the jurisdiction of any such court in any such action, suit or
proceeding. Final judgment against any Party in any action, suit or proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment.
(d) Venue. Each Party irrevocably and unconditionally waives, to the fullest
extent permitted by applicable Law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Amendment in any court referred to in the foregoing paragraph
and the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(e) Waiver of Jury Trial. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY.


-5-
1743603.03-NYCSR03A - MSW



--------------------------------------------------------------------------------




(f) Counterparts; Integration; Effectiveness. This Amendment and any amendments,
waivers, consents or supplements hereto may be executed in counterparts, each of
which shall constitute an original, but all taken together shall constitute a
single instrument. This Amendment and the Secured Notes constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all previous agreements and understandings, oral or written, with
respect thereto. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.
(g) Successors and Assigns. This Amendment may be assigned by the Initial
Lenders to any Person who is a “United States person” as defined in Section
7701(a)(30) of the Internal Revenue Code, as amended and by CGIC to any of its
affiliates; provided that, any such assignment or transfer shall be evidenced by
the execution of a joinder or counterpart to this Amendment in the name of the
assignee or transferee with terms and conditions identical to those herein. The
Borrowers may not assign or transfer this Amendment or any of its rights
hereunder without the prior written consent of each Lender.
(h) Third Party Beneficiaries. This Amendment shall inure to the benefit of, and
be binding upon, the Borrowers and the Lenders (and the applicable Lenders’
respective permitted assigns).
(i) Interpretation. For purposes of this Amendment: (i) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (ii) the word “or” is not exclusive; and (iii) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Amendment as a whole.
The definitions given for any defined terms in this Amendment shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. Unless the context otherwise requires, references
herein: (x) to Schedules, Exhibits and Sections mean the Schedules, Exhibits and
Sections of this Amendment; (y) to an agreement, instrument or other document
means such agreement, instrument or other document as amended, supplemented and
modified from time to time to the extent permitted by the provisions thereof;
and (z) to a statute means such statute as amended from time to time and
includes any successor legislation thereto and any regulations promulgated
thereunder. This Amendment shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting an
instrument or causing any instrument to be drafted.
(j) Amendments and Waivers. No term of this Amendment may be waived, modified or
amended except by an instrument in writing signed by all of the Parties. Any
waiver of the terms hereof shall be effective only in the specific instance and
for the specific purpose given.
(k) Headings. The headings of the various Sections and subsections herein are
for reference only and shall not define, modify, expand or limit any of the
terms or provisions hereof.
(l) No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising on the part of any Lender, of any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by applicable Law.


-6-
1743603.03-NYCSR03A - MSW



--------------------------------------------------------------------------------




(m) Severability. If any term or provision of this Amendment is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Amendment
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the Parties shall negotiate in good faith to
modify this Amendment so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.
(n) Further Assurances. The Parties irrevocably (i) consent to the transactions
contemplated hereby and (ii) shall sign (or cause to be signed) all further
documents, do (or cause to be done) all further acts, and provide all assurances
as may reasonably be necessary or desirable to give effect to the terms of this
Amendment.
(o) Publicity; Confidentiality. Except as may be required by applicable Law,
none of the Parties shall issue a press release or public announcement or
otherwise make any disclosure concerning this Amendment or the transactions
contemplated hereby, without prior written consent of the other Parties. If any
announcement is required by applicable Law to be made by a Party, prior to
making such announcement or disclosure such Party, to the extent reasonably
practicable, will deliver a draft of such announcement to the other party and
shall give the other party a reasonable opportunity to comment thereon.
Notwithstanding anything to the contrary herein, the Parties may (i) disclose
the terms and provisions of this Amendment in, and/or file this Amendment as an
exhibit to, any report required to be filed with the Securities and Exchange
Commission and (ii) publish, make, repeat or otherwise use any statement
previously consented to by the other Parties unless and until another Party
objects in writing to the use thereof.
(Signature Pages Follow)




        












-7-
1743603.03-NYCSR03A - MSW



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrowers have executed this Amendment as of the date
first written above.


HC2 BROADCASTING HOLDINGS INC.,
as the Parent Borrower




HC2 STATION GROUP, INC.,
as a Subsidiary Borrower




HC2 LPTV HOLDINGS, INC.,
as a Subsidiary Borrower




By:    /s/ Ivan P. Minkov                
Name:    Ivan P. Minkov
Title:    Chief Financial Officer


[Signature Page to Omnibus Amendment]

--------------------------------------------------------------------------------






Accepted and agreed:




GREAT AMERICAN LIFE
INSURANCE COMPANY,
as an Initial Lender


By:    /s/ Mark F. Muething                
Name:    Mark F. Muething
Title:    President




GREAT AMERICAN
INSURANCE COMPANY,
as an Initial Lender


By:                        
Name:    Stephen C. Beraha
Title:    Assistant Vice President


[Signature Page to Omnibus Amendment]

--------------------------------------------------------------------------------




Accepted and agreed:




GREAT AMERICAN LIFE
INSURANCE COMPANY,
as an Initial Lender


By:                            
Name:    Mark F. Muething
Title:    President




GREAT AMERICAN
INSURANCE COMPANY,
as an Initial Lender


By:    /s/ Stephen C. Beraha            
Name:    Stephen C. Beraha
Title:    Assistant Vice President




[Signature Page to Omnibus Amendment]

--------------------------------------------------------------------------------






MINORITY BRANDS, INC.,
as an Additional Lender




By:    /s/ Richard Schilg                
Name:    Richard Schilg
Title: Chief Executive Officer






[Signature Page to Omnibus Amendment]

--------------------------------------------------------------------------------




Continental General Insurance Company,
as an Additional Lender




By:    /s/ David Ramsey            
Name:    David Ramsey
Title: President & CEO
        






[Signature Page to Omnibus Amendment]

--------------------------------------------------------------------------------





Schedule I:
Secured Notes
1.US $35,000,000 secured note, dated as of August 7, 2018, among the Borrowers
and the Initial Lenders (as amended by the Agreement Re: Secured Notes, the
“$35,000,000 Secured Note”).


2.US $7,500,000 secured note, dated as of January 22, 2019, among the Borrowers
and the Initial Lenders (the “$7,500,000 Secured Note”).


3.US $700,000 secured note, dated as of April 1, 2019, among the Borrowers and
MBI (the “$700,000 Secured Note”).


4.US $6,800,000 secured note, dated as of May 3, 2019, among the Borrowers and
CGIC (the “$6,800,000 Secured Note” and, together with the $35,000,000 Secured
Note, the $7,500,000 Secured Note and the $700,000 Secured Note, the “Secured
Notes”).






Sch-I-1
1743603.03-NYCSR03A - MSW

